DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: Paragraph 0215 of the Specification filed 10/14/2020 is objected to because it defines the function of a digital-to-analog converter as converting an analog image data into a digital format, ([0215], lines 4-6). This definition is inconsistent with the known commonly recognized meaning in the art and the definition is also inconsistent with amendment claim 16 where the digital-to-analog converter converts a digital form of the compensated image data to generate an analog form of the compensated image data to be displayed.  
Appropriate correction is required.

Claim Objections
Claim 16 is objected to because of the following informalities:  
  Claim 16, line 3: “convert the a digital form” should be changed to –convert a digital form--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 3-11, 13, 15, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kishi et al. (US PGPub 2016/0111044) in view of Wang et al. (US PGPub 2009/0174628) and Tang et al. (US PGPub 2017/0270894). 

1)	Regarding claim 1, Kishi discloses an electronic device (fig. 2, EL display device 1) comprising:
	a display (fig. 2, display unit 10 along with gate driver 40 and source driver 30) comprising:
a plurality of pixels (fig. 2, pixel circuits 11) configured to display a set of compensated image data ([165], “Data obtained by the correction is sent as the data signal DA to the source driver 30”); and 
driver integrated circuitry (fig. 2, gate driver 40 and source driver 30) configured to receive the set of compensated image data ([165], “Data obtained by the correction is sent as the data signal DA to the source driver 30”), wherein the driver integrated circuitry comprises an analog front end (fig. 15, current-monitor circuits 330) configured to sense a current or voltage at each pixel of at least some pixels of the plurality of pixels ([0163], “the output and current-monitor circuit 330 has a function to measure the current flowing through the data line S”);
	and
	processing circuitry (fig. 2, control circuit 20), and wherein the processing circuitry is configured to:
instruct the analog front end to sense the current or voltage at each pixel of the at least some pixels of the plurality of pixels (Abstract, [0058], whereby TFT characteristics and electro-optical element characteristics are detected with current measurement –since the data lines drives the pixels and therefore current on the data lines correlates to the current in the pixels, sensing current at the data lines would also be sensing the current or voltage at the pixels);
receive display sense feedback associated with operational variations of the display based on the current or voltage at each pixel from the front end ([0069] and [0072], whereby other parameters including temperature of the pixels are also monitored for compensation); 

apply the plurality of compensation values to a set of image data to generate the set of compensated image data to compensate for the operational variation of the display ([0154], The control circuit 20 controls operations of the source driver 30 by giving a data signal DA and a source control signal SCTL to the source driver 30);
send the set of compensated image data to the driver integrated circuitry of the display ([0154], lines 7-11; [0179] and fig. 2); and
instruct the plurality of pixels to display the set of compensated image data ([0154], lines 7-11; [0179] and fig. 2). 
Kishi does not disclose wherein the electronic device is a mobile electronic device; processing circuitry communicatively coupled to one or more input structures that enable a user to interact with the mobile electronic device, one or more input/output interfaces that open through an enclosure of the mobile electronic device, one or more network interfaces that enable access to a network, one or more power sources of the mobile electronic device, or any combination thereof, wherein the processing circuitry is separate from but communicatively coupled to the drive integrated circuitry of the display; the processing circuitry configured to: generate a plurality of compensation values that correspond to each pixel that compensate for the operational variations of the display based on the display sense feedback; apply the plurality of compensation values to a set of image data to generate the set of compensated image data to compensate for the operational variation of the display; send the set of compensated image data to the driver integrated circuitry of the display. 
Wang discloses wherein the electronic device is a mobile electronic device ([0016], the information device 1 can be a mobile phone, a digital camera, a personal digital assistant (PDA), a notebook computer, a desktop computer, a television, a car media player, a portable video player, a digital camera, a global positioning system (GPS), or a avionics display, etc.); 

apply the plurality of compensation values to a set of image data to generate the set of compensated image data to compensate for the operational variation of the display ([0019], Later when the information device 1 has an image to display, the processing circuit 110 receives the "raw" image data from a data source (not shown in FIG. 1) and consults the updated compensation table 105 to drive that at least one sub-pixel 102 with an adjusted voltage in order to display the image correctly, whereby the aging of OLED will not be perceived by the user);
send the set of compensated image data to the driver integrated circuitry of the display ([0019], drive that at least one sub-pixel 102 with an adjusted voltage in order to display the image correctly, whereby the aging of OLED will not be perceived by the user). 
Kishi is already directed to providing compensation of the unwanted operational variations for the display, and Wang similarly provided for a detailed implementation in the same area of endeavor in the art. Therefore it would have been obvious to one of ordinary skill in the art that the compensation feature as taught by Kishi would have been applicable to displays of mobile electronic device just as well as taught by Wang, and furthermore to modify the processing circuitry of Kishi by specifically providing the method/feature details disclosed in Wang but missing in Kishi as alternative or addition, for the purpose of compensating for the Mura defect and the aging of the OLED as disclosed at paragraph 0019 of Wang so as to improve image display quality and consistency. 
	Tang discloses processing circuitry communicatively coupled to one or more input structures that enable a user to interact with the mobile electronic device, one or more input/output interfaces that open through an enclosure of the mobile electronic device, one or more network interfaces that enable access to a network, one or more power sources of the mobile electronic device, or any combination thereof, wherein the processing circuitry is separate from but communicatively coupled to the drive integrated 
	Kishi discloses a processor within/integrated with a display, while Tang teaches a processor outside of/separate from but connected to, the display screen assembly. It would have been obvious to one skilled in the art of the tradeoffs between having the processor integrated vs separate from and connected to the display screen assembly, whereby there are known advantages to having a processor within the display, for example when integrated with the electronic device as a whole may be tidier/simpler in appearance as a whole, while there are known advantages to having a processor outside the display, for example it might be easier to repair a discrete component by direct replacement or it might create a more slim display design of the display screen assembly itself, so that it would have been a matter of design choice for one skilled in the art based on manufacturing or intended use user preferences/trends to choose implementing the processor outside the display screen assembly such as taught by Tang for an electronic device such as taught by Kishi and Wang. 

2)	Regarding claim 3, the combination of Kishi, Wang and Tang discloses the mobile electronic device of claim 1, Kishi further discloses wherein the operational variations comprise aging of the display, degradation of the display, temperature across the display, or any combination thereof ([0070]-[0071], temperature of the display). 

3)	Regarding claim 4, the combination of Kishi, Wang and Tang discloses the mobile electronic device of claim 1, Kishi further discloses wherein the analog front end is configured to sense the operational variations when the plurality of pixels is displaying test image data or user image data ([0154], lines 7-11). 

4)	Regarding claim 5, the combination of Kishi, Wang and Tang discloses the mobile electronic device of claim 1, Kishi further discloses wherein the display is configured to program a pixel with test data (fig. 29, step S310), and the analog front end is configured to sense the operational 

5)	Regarding claim 6, the combination of Kishi, Wang and Tang discloses the mobile electronic device of claim 1, Kishi further discloses wherein the display is configured to reduce noise on a sense line of the display by performing differential sensing, difference-differential sensing, correlated double sampling, programmable capacitor matching, or any combination thereof ([0059]). 

6)	Regarding claim 7, the combination of Kishi, Wang and Tang discloses the mobile electronic device of claim 1, Kishi further discloses wherein the processing circuitry is configured to cause the display to turn off and cause the display to modify a gate source voltage of a drive transistor coupled to a light emitting diode of the display while the display is turned off (fig. 2). 

7)	Claim 8 is a method claim drawn to the apparatus of claim 1 and is therefore interpreted and rejected based on similar reasoning.

8)	Regarding claim 9, the combination of Kishi, Wang and Tang discloses the method of claim 8, Kishi does not disclose wherein the analog front end is configured to sense the current or the voltage at each pixel of the set of pixels of the plurality of pixels of the electronic display by: sensing a first current or a first voltage at a first respective pixel of the set of pixels of the electronic display; and sensing a second current or a second voltage at a second respective pixel of the set of pixels while the first respective pixel operates in a non-light emitting mode. 
Wang discloses wherein the analog front end is configured to sense the current or the voltage at each pixel of the set of pixels of the plurality of pixels of the electronic display by: 
	sensing a first current or a first voltage at a first respective pixel of the set of pixels of the electronic display ([0019], Each time when the current sensor 112 is activated, it senses a current of at least one sub -pixel among the plurality of sub-pixels 102 at a given voltage. The current sensor 112 
	sensing a second current or a second voltage at a second respective pixel of the set of pixels while the first respective pixel operates in a non-light emitting mode ([0019], Each time when the current sensor 112 is activated, it senses a current of at least one sub -pixel among the plurality of sub-pixels 102 at a given voltage. The current sensor 112 further includes an analog to digital (A/D) converter 113 to generate a value representing the sensed current). 
Therefore it would have been obvious to one of ordinary skill in the art to modify the sensing of Kishi by specifically providing a first sensing and a second sensing as taught by Wang, for the purpose of compensating for the Mura defect and the aging of the OLED as disclosed at paragraph 0019 of Wang. 

9)	Regarding claim 10, the combination of Kishi, Wang and Tang discloses the method of claim 9, Kishi does not disclose wherein generating the plurality of compensation values is based at least in part on the first current or the first voltage at the first respective pixel and the second current or the second voltage at the second respective pixel. 
Wang discloses wherein generating the plurality of compensation values is based at least in part on the first current or the first voltage at the first respective pixel and the second current or the second voltage at the second respective pixel ([0019]-[0020], Then a predetermined relationship, which characterizes the aging of that at least one sub -pixel 102, is referred to with the value of the sensed current, in order to determine an updated compensation parameter for that at least one sub -pixel 102, which is to replace the previous compensation parameter in the compensation table 105). 
Therefore it would have been obvious to one of ordinary skill in the art to modify the processing circuitry of Kishi, by specifically providing the steps disclosed in Wang, for the purpose of compensating for the Mura defect and the aging of the OLED as disclosed at paragraph 0019 of Wang. 

10)	Regarding claim 11, the combination of Kishi, Wang and Tang discloses the method of claim 8, Kishi further discloses wherein generating the plurality of compensation values is based at least in part on a correction curve associated with the set of pixels of the electronic display (fig. 20). 

11)	Regarding claim 13, the combination of Kishi, Wang and Tang discloses the method of claim 11, Kishi further discloses comprising updating, via the processing circuitry, the correction curve based at least in part on the plurality of compensation values (fig. 29). 

12)	Claim 15 is within the scope of claim 1 and is therefore interpreted and rejected based on similar reasoning.  

13)	Regarding claim 20, the combination of Kishi, Wang and Tang discloses the electronic device of claim 15, Kishi further discloses comprising filtering circuitry (fig. 7, current-monitor circuit 330) communicatively coupled to the processing circuitry (fig. 2), wherein the filtering circuitry is configured to filter the operational variation of the display (fig. 7). 

14)	Regarding claim 21, the combination of Kishi, Wang and Tang discloses the method of claim 8, Kishi does not disclose wherein applying the plurality of compensation values to the set of image data to be displayed by the plurality of pixels occurs at a first rate. 
Wang discloses wherein applying the plurality of compensation values to the set of image data to be displayed by the plurality of pixels occurs at a first rate ([0019], Later when the information device 1 has an image to display, the processing circuit 110 receives the "raw" image data from a data source (not shown in FIG. 1) and consults the updated compensation table 105 to drive that at least one sub -pixel 102 with an adjusted voltage in order to display the image correctly, whereby the aging of OLED will not be perceived by the user). 
Therefore it would have been obvious to one of ordinary skill in the art to modify the processing circuitry of Kishi, by specifically providing the steps disclosed in Wang, for the purpose of compensating for the Mura defect and the aging of the OLED as disclosed at paragraph 0019 of Wang. 

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kishi, Wang, and Tang further in view of Kwon et al. (US PGPub 2016/0155381). 

1)	Regarding claim 16, the combination of Kishi, Wang and Tang discloses the electronic device of claim 15, the combination does not disclose wherein the driver integrated circuitry comprises a digital-to-analog converter configured to convert the a digital form of the compensated image data received from the processing circuitry to generate an analog form of the compensated image data to be display by the plurality of pixels. 
Kwon discloses wherein the driver integrated circuitry comprises a digital-to-analog converter configured to convert the a digital form of the compensated image data received from the processing circuitry to generate an analog form of the compensated image data to be display by the plurality of pixels ([0074] and fig. 6, The DACs 123a may convert the image data DATA in a digital form received from the timing controller 130 into the data signals D1 through Dm in an analog form). 
Therefore it would have been obvious to one of ordinary skill in the art to modify the combination of Kishi, Wang and Tang, to include a digital-to-analog converter as taught by Kwon, for the purpose of converting the image data DATA received from the timing controller 130 into the data signals D1 through Dm in an analog form and provide the data signals D1 through Dm respectively to the data lines DL1 through DLm as taught at [0074] of Kishi. 

2)	Regarding claim 17, the combination of Kishi, Wang, Tang and Kwon discloses the electronic device of claim 16, Kishi further discloses wherein the analog front end is configured to sense the current of voltage at each pixel of the at least some pixels of the plurality of pixels when the plurality of pixels display test image data or user image data ([0154], lines 7-11). 

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kishi, Wang, and Tang further in view of Asamura et al. (US PGPub 2017/0042002). 

1)	Regarding claim 18, the combination of Kishi, Wang and Tang discloses the electronic device of claim 15, the combination does not disclose wherein the processing circuitry is configured to generate the compensated image data using a dual loop compensation scheme. 

Therefore it would have been obvious to one of ordinary skill in the art to modify the processing circuitry of Kishi, by specifically providing the steps of Asamura, for the purpose of improving accuracy as disclosed at paragraph 0076 of Asamura. 

2)	Regarding claim 19, the combination of Kishi, Wang, Tang and Asamura the electronic device of claim 18, Kishi does not disclose wherein the dual loop compensation scheme comprises a coarse scan loop updated at a first rate and a fine scan loop updated at a second rate, wherein the first rate is faster than the second rate. 
In a similar field of endeavor of display devices Asamura discloses wherein the dual loop compensation scheme comprises a coarse scan loop updated at a first rate and a fine scan loop updated at a second rate, wherein the first rate is faster than the second rate ([0046]-[0047]). 
Therefore it would have been obvious to one of ordinary skill in the art to modify the processing circuitry of Kishi, by specifically providing the steps of Asamura, for the purpose of improving accuracy as disclosed at paragraph 0076 of Asamura. 

Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kishi, Wang and Tang further in view of Asamura and Chaji et al. (US PGPub 2016/0027382).

1)	Regarding claim 22, the combination of Kishi, Wang, Tang and Asamura discloses the method of claim 21, comprising: 
	instructing, via processing circuitry, the analog front end to sense a second current or a second voltage at each pixel of the set of pixels of the plurality of pixels of the driver integrated circuitry of the electronic display; 

	generating, via the processing circuitry, a second plurality of compensation values that correspond to each pixel that compensate for the second operational behavior of the electronic display based on the display sense feedback; and
	applying, via the processing circuitry, the second plurality of compensation values to the set of image data to be displayed by the plurality of pixels to generate the set of compensated image data. 
In a similar field of endeavor of display devices Chaji discloses instructing, via processing circuitry, the analog front end to sense a second current or a second voltage at each pixel of the set of pixels of the plurality of pixels of the driver integrated circuitry of the electronic display; 
	receiving, at the processing circuitry, second display sense feedback associated with a second operational behavior of the electronic display based on the second current or the second voltage at each pixel from the analog front end;
generating, via the processing circuitry, a second plurality of compensation values that correspond to each pixel that compensate for the second operational behavior of the electronic display based on the display sense feedback ([0026]; The method includes storing, using one or more controllers, in a power factor table a plurality of power factors to compensate for a non-uniformity phenomenon of the degradation phenomena at each of the pixel circuits, the non-uniformity phenomenon relating to process non-uniformities in fabrication of the active matrix display. The method further includes storing, using at least one of the controllers, in a scaling factor table a plurality of scaling factors to compensate for at least a time-dependent aging phenomenon of the degradation phenomena of one or more of each of the light emitting device or the driving transistor of the pixel circuits. The method further includes storing, using at least one of the controllers, in an offset factor table a plurality of offset factors to compensate for at least a dynamic effect phenomenon of the degradation phenomena caused by at least a shift in a threshold voltage of the driving transistor of each of the pixel circuits. The method further includes measuring, using at least one of the controllers, a characteristic of a selected one of the pixel circuits affected by a detected one of the non-uniformity phenomenon, the aging phenomenon, or the dynamic effect phenomenon. The 
	Therefore it would have been obvious to one of ordinary skill in the art to modify the processing circuitry of Kishi by specifically providing the steps of Chaji, for the purpose of compensating for a plurality of degradation phenomena adversely affecting luminance performance of current-driven pixel circuits in an active matrix display as disclosed at paragraph 0026 of Chaji. 
In a similar field of endeavor of display devices Asamura discloses applying, via the processing circuitry, the second plurality of compensation values to the set of image data to be displayed by the plurality of pixels to generate the set of compensated image data ([0046]-[0047]). 
Therefore it would have been obvious to one of ordinary skill in the art to modify the processing circuitry of Kishi, by specifically providing the steps of Asamura, for the purpose of improving accuracy as disclosed at paragraph 0076 of Asamura. 

2)	Regarding claim 23, the combination of Kishi, Wang, Tang, Asamura and Chaji discloses the method of claim 22, Kishi does not disclose wherein applying the second plurality of compensation values to the set of image data to be displayed by the plurality of pixels occurs at a second rate. 
In a similar field of endeavor of display devices Asamura discloses wherein applying the second plurality of compensation values to the set of image data to be displayed by the plurality of pixels occurs at a second rate ([0046]-[0047]). 
Therefore it would have been obvious to one of ordinary skill in the art to modify the processing circuitry of Kishi, by specifically providing the steps of Asamura, for the purpose of improving accuracy as disclosed at paragraph 0076 of Asamura. 

Response to Arguments
Applicant’s arguments with respect to claims 1, 8 and 15 have been considered but are moot because the arguments do not apply to the new reference combination including new reference Tang being used in the current rejection.  Please see above rejection for full detail.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bae et al. (US PGPub 2017/0061869) discloses “the display driver module 200 and the display panel 160 other than the processor 140 may be implemented as a separate display device or a separate display module” ([0034] and fig. 1). 
De Groot et al. (US PGPub 2016/0203801) discloses “The processor 21 also can be connected to an input device 48 and a driver controller 29. The driver controller 29 can be coupled to a frame buffer 28, and to an array driver 22, which in turn can be coupled to a display array 30” ([0089] and fig. 8B).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY J FRANK whose telephone number is (571)270-7255.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on (571)272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/EJF/
/BENJAMIN C LEE/Supervisory Patent Examiner, Art Unit 2693